DETAILED ACTION
         This action is in reply to papers filed 7/27/22.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190274290A1, Published 9/12/2019.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 7/27/2022 is acknowledged.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022. Accordingly, claims 1, 15, 27 and 33-49  are pending with claims 15, 27 and 33-49 examined herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For completeness, independent claim 15 and dependent claims 27 and 47 are copied below, in full. 

    PNG
    media_image1.png
    357
    1042
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    30
    957
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    30
    957
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    952
    media_image3.png
    Greyscale

At issue here is that it is wholly confusing whether the human hepatocytes administered in claim 47 are in addition to the human hepatocytes administered in independent claim 15.  While the specification does teach genome-edited human hepatocytes to be a putative treatment, the specification does not teach a step of administering human hepatocytes and a subsequent step of administering a putative treatment comprising genome edited human hepatocytes. Adding to the confusion is dependent claim 40, copied below, in full. 

    PNG
    media_image4.png
    142
    908
    media_image4.png
    Greyscale

Note that claim 40 makes clear that the human hepatocytes of claim 15 are genome-edited human hepatocytes (i.e. a narrowing limitation). 
Clarification is requested. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Prior Art Rejection 1

Claim(s) 15, 33, 34 and 38 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by  Tang et al. (Molecular Therapy, Volume 23, S281, previously cited).

Tang et al. disclose hepatocytes play a central role in energy metabolism and secretion of plasma proteins and represent an important target for gene therapy of single gene disorders. Alpha-1 antitrypsin (AAT) deficiency is one such disorder, in which one common missense mutation (E342K, known as the PI*Z allele) results in impaired secretion of AAT. In the majority of patients with AAT deficiency, this causes a lung disease due to a lack of the normal AAT-mediated protection of lung elastin from neutrophil elastase. In a subset of patients, accumulation of Z-mutant AAT protein triggers hepatocyte injury leading to inflammation and cirrhosis. As vector-mediated methods for correction of these two defects have been developed for both in vivo and ex vivo use, Tang sought to determine whether correction of the Z-mutant defect in hepatocytes might confer a selective advantage for repopulation of hepatocytes within an intact liver. 
To test this concept, and with regards to claim 15, a transgenic mouse strain expressing a human PI*Z allele was crossed with the NOD-SCID-gamma chain knockout (NSG) strain to create a recipient strain (PI*Z-NSG) for human hepatocyte xenotransplantation (i.e. immunodeficient mouse comprises a gene encoding a variant of human a-1 antitrypsin (AAT) that comprises a lysine at position 342, relative to wild-type human AAT). Initial comparisons indicated that PI*Z-NSG recipients support more efficient engraftment of normal (wt-AAT) human primary hepatocytes as compared with NSG recipients (~ administering to the immunodeficient mouse human hepatocytes). Tang discloses a number of procedures to optimize primary hepatocyte engraftment, and pretreatment of the recipient with monocrotaline (~administering to a immunodeficient genetically-modified mouse a molecular anti-hepatocyte agent, as in claim 33, claim 34 and claim 38) further accentuated the level of engraftment. 
Continuing, Tang discloses the NSG-PI*Z recipient strain could be used as a platform for future studies of both cell-based and genetic therapies of AAT deficiency and further could predict a selective advantage of corrected cells in AAT deficient patients. In addition, this new liver xenograft model provides a setting in which to easily a reproducibly repopulate a mouse liver with human hepatocytes.
Accordingly, Tang anticipates the claimed invention. See entire Abstract. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2
Claim(s) 27 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Molecular Therapy, Volume 23, S281, previously cited) as applied to claims 15, 33, 34 and 38 above, and further in view of Ohashi et al. (Molecular Therapy, Volume 17, S392 - S393) and Sandgren et al. (Proc Natl Acad Sci USA . 1992 Dec 1;89(23):11523-7.).

Claim interpretation: In the interest of compact prosecution, the genome edited human hepatocytes in claim 47 are interpreted as a narrowing limitation of the generic human hepatocytes claimed in claim 15. 


The teachings of Tang et al. relied upon as detailed above. However, Tang fails to further teach administering to the immunodeficient mouse a putative treatment of a human liver disorder, the human hepatocytes comprise genome-edited human hepatocytes and assessing an effect of the putative treatment on the human hepatocytes of the mouse (as in claim 27), wherein the putative treatment comprises recombinant viral gene therapy vector (as in claim 48) and wherein the effect is carcinogenesis of the human hepatocytes (as in claim 49).

Before the effective filing date of the claimed invention, Ohashi et al. taught, that in previous series of experiments, they observed a significant portion of hepatocytes underwent the process of cell death during the first 48 hours period after hepatocyte infusion. Ohashi teaches this finding led them to develop a procedure that could provide protective effects to the hepatocytes during the cell death process. In the present study, Ohashi and colleagues transduced primary hepatocytes (as in claim 47) with an adenovirus vector comprising a hepatocyte growth factor (HGF) gene (as in claim 48), a potent anti-apoptotic gene, and used the transduced cells for liver tissue engineering in mice. Ohashi investigated whether HGF-transduced hepatocytes could survive at higher rates resulting in creation of larger tissues. Ohashi observed that tunnel staining of the infused hepatocytes demonstrated that the number of apoptotic hepatocytes were significantly fewer in the HGF-hepatocyte group as compared with control-hepatocyte group. See entire Abstract.
Note that the teachings of Ohashi read on claim 27 as the claim does not exclude concurrent administration of the hepatocytes and the putative treatment (Ad-HGF) to the mouse.   
However, neither Tang et al. nor Ohashi et al. teach assessing an effect of the putative treatment on the human hepatocytes of the mouse (as further in claim 27), wherein said effect is carcinogenesis of the human hepatocytes (as in claim 49).
Before the effective filing date of the claimed invention, and with further respect to claim 27 and as in claim 49, Sandgren et al. taught hepatocyte-directed production of urokinase-type plasminogen activator (uPA) in transgenic mice is hepatotoxic. Infrequently, Sandgren teaches hepatocytes arise that do not express uPA, due to physical loss of transgene DNA, and uPA expressing hepatocytes clonally repopulate the entire liver within 3 months of birth. Surprisingly, Sandgren teaches hepatic tumors appear in these mice beginning at 8 months of age despite the fact that uPA is not oncogenic or genotoxic (Abstract). Sandgren notes that all tumors lack transgene expression and appear to be derived from transgene-deficient cells. Continuing, Sandgren teaches a mechanism for the initiation of tumors could be the loss of large regions of endogenous DNA containing multiple genes and significantly altering gene dosage (the balance of gene expression) within a cell, which then may act in in an epigenetic manner to promote altered cellular growth characteristics  (i.e. induce carcinogenesis)  (Pg. 11527, Col. 1, para. 1). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  Tang et al., wherein-for the purposes of repopulation of hepatocytes within a liver- Tang teaches a method of administering to an immunodeficient genetically-modified mouse (NSG-PI*Z mouse) a molecular anti-hepatocyte agent and human hepatocytes with the teachings of Ohashi et al., wherein Ohashi teaches HGF protects transplanted hepatocytes from cell death. That is, one of ordinary skill in the art would have found it prima facie obvious to transduce the hepatocytes of Tang with the HGF of Ohashi, prior to transplantation, in order to protect said hepatocytes from cell death. 
Moreover, given the teachings of Sandgren, one of ordinary skill in the art would have found it prima facie obvious to monitor carcinogenesis in the transplanted hepatocytes because Sandgren observed an initiation of in vivo  tumor formation by hepatocytes that became transgene deficient.   
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claim 35 is  rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Molecular Therapy, Volume 23, S281, previously cited) as applied to claims 15, 33, 34 and 38 above, and further in view of  Witek et al. (Cell Transplant. 2005;14(1):41-7.).

The teachings of Tang et al. relied upon as detailed above. And although Tang teaches administering monocrotaline, Tang fails to teach 10-100 mg/kg of the monocrotaline is administered (as in claim 35).
Before the effective filing date of the claimed invention, Mitek et al. taught retrorsine has been used extensively to inhibit proliferation of resident hepatocytes in various transplantation models. Mitek report a successful alternative to currently unavailable retrorsine that can be used in cellular transplantation models. Based on structural and molecular similarities, Mitek investigated the use of monocrotaline (MCT) in cell transplantation studies in rodents. In this study, MCT was given to mice intraperitoneally in two injections 2 weeks apart. Using two injections of 50 mg/kg  (as in claim 35) each, given 2 weeks apart, hepatocyte proliferation in the native liver was inhibited and subsequent oval cell transplants engrafted at 18 ± 21.3% after 16 weeks post transplantation. In conclusion, Mitek teaches MCT can be used as an effective selective pressure for donor hepatocytes in cell transplantation to the liver in rodents (Abstract; Pg. 44, Col. 2, para. 3-Pg. 46, Col. 1).
When taken with the teachings of Mitek et al., one of ordinary skill in the art seeking to optimize donor hepatocyte engraftment in mice, as indicated in Tang et al., would have found it prima facie obvious to inject recipient mice with a dose of 50 mg/kg of monocrotaline. The skilled artisan would have found it obvious to use such a dose because Mitek observed success in engraftment of donor hepatocytes with this dosage. 
 Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 4
Claims 36-37 are  rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Molecular Therapy, Volume 23, S281, previously cited) as applied to claims 15, 33, 34 and 38 above, and further in view of  Mignon et al. (Nat Med. 1998 Oct;4(10):1185-8. 10.1038/2681., cited in IDS filed 7/22/2019).


The teachings of Tang et al. relied upon as detailed above. However, Tang fails to further teach the molecular anti-hepatocyte agent is a proapoptotic antibody (as in claim 36), wherein the pro-apoptotic antibody is an anti-CD95 antibody (as in claim 37).
Before the effective filing date of the claimed invention, Mignon et al. taught hepatocyte transplantation might represent a potential therapeutic alternative to liver transplantation in the future; however, transplanted cells have a limited capacity to repopulate the liver, as they do not proliferate under normal conditions. Mignon previously reported that transgenic mice expressing human Bcl-2 in their hepatocytes are protected from Fas/CD95-mediated liver apoptosis. Continuing, Mignon now shows that Bcl-2 transplanted hepatocytes selectively repopulate the liver of mice treated with nonlethal doses of the anti-Fas (CD-95) antibody Jo2 (as in claim 36 and claim 37). Specifically, Mignon teaches FK 506 immunosuppressed mice were transplanted by splenic injection with Bcl-2 hepatocytes. The livers of female recipients were repopulated by male Bcl-2 transgenic hepatocytes, as much as 16%, after 8 to 12 administrations of Jo2. Mignon notes that this only occurred after anti-Fas treatment, confirming that resistance to Fas-induced apoptosis constituted the selective advantage of these transplanted hepatocytes. Thus, Mignon teaches they have demonstrated a method for increasing genetic reconstitution of the liver through selective repopulation with modified transgenic hepatocytes, which will allow optimization of cell and gene therapy in the liver (Abstract; Pg. 11187, Col. 2, ‘Experimental protocol’). 
While it is acknowledged that, unlike instant claim 36, Mignon administers the hepatocytes prior to administration of the anti-FAS antibody, MPEP 2144.04 (IV)(C) notes that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Thus, absent evidence to the contrary, the administration of the anti-Fas antibody before transplantation of the human hepatocytes would have been prima facie obvious and would have produced the same results.  
When taken with the teachings of Mignon et al., one of ordinary skill in the art seeking to optimize donor hepatocyte engraftment in mice, as indicated in Tang et al., would have found it prima facie obvious to initially administer an anti-CD95 antibody to the recipient mouse. The skilled artisan would have been sufficiently motivated to take this step prior to the transplantation of the hepatocytes of Tang because Mignon specifically teaches the transplanted cells are selectively able to repopulate because Fas-induced apoptosis of resident hepatocytes. 
 Therefore, the claimed invention, as a whole, was clearly prima facie obvious.
Prior Art Rejection 5
Claim(s) 39-44 rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Molecular Therapy, Volume 23, S281, previously cited) as applied to claims 15, 33, 34 and 38 above, and further in view of Ding et al. (Hepatology. 2011;54:957A) and He et al. (Am J Pathol
. 2010 Sep;177(3):1311-9.).

The teachings of Tang et al. relied upon as detailed above. However, Tang fails to further teach at least 1 x 106 human hepatocytes are administered to the immunodeficient mouse (as in claim 39), the human hepatocytes comprise genome-edited human hepatocytes (as in claim 40) and that the human hepatocytes express wild-type human AAT and human serum albumin (as in claim 41).
Before the effective filing date of the claimed invention, Ding et al. tested whether human  embryonic  stem cell (hESC) and induced pluripotent stem cell (hiPSC)-derived hepa-tocytes (as in claim 40)  could engraft and proliferate spontaneously in the livers of immune-deficient PiZ mice. Towards this end, Ding teaches homozygous SCID mice were  crossed  and  backcrossed  with  PiZ  mice  to  generate SICD/PiZ  hybrid  mice,  which were characterized genotypically. hiPSCs were generated by reprogramming adult human fibroblasts using retroviral  vectors  expressing  Yamanaka pluripotency factors (c-myc, oct4, sox2, klf4). hESCs (H1 line) and hiPSCs were differentiated in vitro to hepatocyte-like cells in  a  system  not  requiring  feeder layers,  serum  or  embryoid body formation. Ding teaches primary  or  stem  cell-derived  hepatocytes  (1x106)  (as in claim 39) were engrafted into the livers of SCID/PiZ mice by intrasplenic injection. One day after transplantation, an adenovector expressing hepatocyte growth factor was injected to stimulate hepatocyte proliferation.  SCID  mouse  recipients  served  as  control. Engrafted  hepatocytes were identified  by  immunofluorescent staining for human serum albumin (HSA). Ding teaches immunostaining with a panel of ten antibodies showed progressive loss of pluripotency markers  and  gain  of  hepatocyte  markers  (albumin, CK-18, UGT1A1 and asialoglycoprotein receptor) during the  differentiation  process.  Hepatocytes,  differentiated  from hESCs and hiPSCs, exhibited LDL and indocyanin green uptake and contained glycogen. Approximately 80% of differentiated cells expressed albumin. The cells secreted albumin and AAT (as in claim 41) into the media at 23-26% and 8-16% of the rate observed with primary  hepatocytes.  Rate  of  urea  production  by  these  cells was 46-51% of that by primary hepatocytes. One month after transplantation  into  SCID/PiZ  mice,  2-10  cell  clusters  of  the human hepatocytes, constituting ~2-5% of the hepatocyte mass was seen. Three months after transplantation, the repopulation increased to ~ 20% of host liver (as in claim 44).  See entire Abstract. 
It is acknowledged that although Ding does not specifically teach an at least 25% of hepatocytes express human albumin and human AAT, as so set forth in claim 44 , MPEP 2144.05 teaches a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
And while Ding et al. do teach secretion of human albumin and human AAT in media, Ding  fails to teach secretion of human albumin and human AAT in serum (as in claim 42 and claim 43). 
 Before the effective filing date, and with respect to claim 42 and claim 43,  He et al. xeno-engrafted into the liver of immunodeficient mice human hepatocytes (paragraph bridging Pg. 1312 and 1313). He teaches expression of human albumin and human α1 anti-trypsin in the chimeric mouse sera indicated human hepatocyte functionality after xeno-repopulation. In fact, He teaches human albumin of at least 10 μg/mL and human α1 anti-trypsin  of at least 100 μg/mL (Pg. 1316, Figure  4D and 4E).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Tang et al., wherein-for the purposes of repopulation of hepatocytes within a liver- Tang teaches a method of administering to an immunodeficient genetically-modified mouse (NSG-PI*Z mouse) a molecular anti-hepatocyte agent and human hepatocytes with the teachings of Ding et al., wherein Ding teaches, inter alia, injecting an adenovector expressing hepatocyte growth factor in  immune-deficient PiZ mice  for the purposes of stimulating proliferation in transplanted hepatocytes. That is, one of ordinary skill in the art would have found it prima facie obvious to include the step of administering the Ad vector of Ding in the method of Tang for the purposes of stimulating proliferation in the transplanted hepatocytes of Ding.  A reasonable expectation of the human hepatocytes expressing AAT and albumin in the serum of the mouse was present given the fact that He observed such when human donor hepatocytes were transplanted into immunodeficient mice. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 6
Claim(s) 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Molecular Therapy, Volume 23, S281, previously cited) as applied to claims 15, 33, 34 and 38 above, and further in view of Bissig et al. (Proc Natl Acad Sci U S A. 2007;104(51):20507-20511. doi:10.1073/pnas.0710528105.).
The teachings of Tang et al. relied upon as detailed above. However, Tang fails to further the human hepatocytes express a marker protein (as in claim 45), wherein the marker protein is green fluorescent protein or a fluorescent analogue thereof (as in claim 46).
Before the effective filing date of the claimed invention, Bissig et al. taught a successful transplantation of human hepatocytes in immunodeficient mice. Bissig teaches engraftment occurs over the entire liver acinus upon transplantation. A few weeks after transplantation, increasing concentrations of human proteins (e.g., human albumin and human C3a) could be measured in the blood of the recipient mouse. Bissig notes that no fusion between mouse and human hepatocytes was detected. Three months after transplantation, up to 20% of the mouse liver is repopulated by human hepatocytes, and sustained expression of lentiviral vector comprising a green fluorescent protein (as in claim 45 and claim 46) transduced gene was observed (Abstract; Pg. 20511, Col. 2, para. 2).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Tang et al., wherein-for the purposes of repopulation of hepatocytes within a liver- Tang teaches a method of administering to an immunodeficient genetically-modified mouse (NSG-PI*Z mouse) a molecular anti-hepatocyte agent and human hepatocytes with the teachings of Bissig et al., wherein Bissig teaches transducing donor hepatocytes with a green fluorescent protein, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it prima facie obvious to include transduced the hepatocytes of Tang with the Ad-GFP vector of Bissig for the purposes of providing a means of calculating, in vivo, the percentage of donor hepatocytes that repopulate the liver.    
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632